Exhibit 99.3 Old Line Bancshares, Inc. & Subsidiary Pro-Forma Consolidated Statement of Income Three Months Ended September 30, 2008 Adjustments Interest revenue Loans, including fees $ 3,642,695 $ 3,642,695 U.S. Treasury securities 17,052 17,052 U.S. government agency securities 40,319 40,319 Mortgage backed securities (4 96,203 74,104 170,307 Municipal securities 23,883 23,883 Federal funds sold 85,110 85,110 Other 31,262 31,262 Total interest revenue 3,936,524 74,104 4,010,628 Interest expense Deposits 1,256,945 1,256,945 Borrowed funds 202,894 202,894 Total interest expense 1,459,839 - 1,459,839 Net interest income 2,476,685 74,104 2,550,789 Provision for loan losses 180,000 180,000 Net interest income after provision for loan losses 2,296,685 74,104 2,370,789 Non-interest revenue Service charges on deposit accounts 78,533 78,533 Earnings on bank owned life insurance 90,895 90,895 Income (loss) on investment in real estate LLC (7,737 ) (7,737 ) Other fees and commissions 47,419 47,419 Total non-interest revenue 209,110 - 209,110 Non-interest expense Salaries 822,131 822,131 Employee benefits 222,607 222,607 Occupancy 286,729 286,729 Equipment 81,771 81,771 Data processing 67,163 67,163 Other operating 348,886 348,886 Total non-interest expense 1,829,287 - 1,829,287 Income before income taxes 676,508 74,104 750,612 Income taxes(5 243,115 29,230 272,345 Net income 433,393 44,874 478,267 Dividends and Accretion on Series A Preferred Stock(6 - 102,571 102,571 Net income available for common stockholders $ 433,393 $ (57,697 ) $ 375,696 Basic earnings per common share(7 $ 0.11 $ (0.01 ) $ 0.10 Diluted earnings per common share(8 $ 0.11 $ (0.01 ) $ 0.10
